 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDDUNCAN FOUNDRY AND MACHINE WORKS, INC.andUNITEDSTEELWORKERS OF AMERICA, CIO, Petitioner. Case No.14-RC-2223. December 9, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William E.Hartnett, hearing officer. The hearing officer's rulings madeat thehearing arefree from prejudicialerrorand are herebyaffirmed. 1Upon the entire record' in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labororganizationsinvolved claim torepresentcertain employees of the Employer.3.The Employer and the Intervenor, Employees Associationo:Duncan Foundry and Machine Works, Inc., contend thattheir 3-year contract, effective until May 21, 1954, bars apresentdeterminationofthebargainingrepresentative.However, we find that the contractis not abar to this pro-ceeding.3We find, therefore, that a question affecting com-merceexists concerning the representation of employees oftheEmployer within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties, wefind that all employees of the Employer, including cast clerks,sampleclerks, andmessengersclerks, but excludingguards,office employees, officials, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective-bargainingwithin the meaning of Section 9. (b) of the Act.[Text of Direction of Election omitted from publication.]1The hearing officer referred to the Board the Intervenor's motion to dismiss the petitionon the ground that the Petitioner had not made a sufficient showing of interest. The motionisdenied, as showing of interest is an administrative matter, not litigable by the parties.Yellow Cab Company, 103 NLRB 395.2The requests by the Employer and Intervenor for oral argument are hereby denied, asthe record and the briefs, in our opinion, adequately present the issues and the positions ofthe parties.3 Chairman Farmer and Member Rodgers find that the contract is not a bar. However, theyexpress no opinion now as to what effect they would accord evidence that a substantial partof the industry involved was covered by contracts of more than 2 years' duration.Members Murdock and Peterson find the current contract to be no bar because it has beenin effect for over 2 years and there is no showing that a substantial part of the ferrous foundryindustry is covered by contracts of 3 years' duration. General Motors Corporation, DetroitTransmission Division, 102 NLRB 1140; Joseph Aronauer, Inc., 106 NLRB No 243.107 NLRB No. 76.